Citation Nr: 1417952	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the interruption of vocational rehabilitation benefits, effective April 25, 2011, under the provisions of Chapter 31, Title 38, United States Code, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION


The Veteran served on active duty from October 1998 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Vocational Rehabilitation and Employment Division  of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing has been associated with the claims file.

(The issues of entitlement to service connection for bilateral hip dysplasia and left quadriceps atrophy, entitlement to ratings higher than 10 percent for status post intra-articular laceration of the right knee and left knee chondromalacia patella, and entitlement to a compensable rating for right knee surgical scar will be the subject of a separate decision.)


FINDINGS OF FACT

1.  The Veteran is in receipt of compensation for service-connected posttraumatic stress disorder, rated 50 percent disabling; traumatic brain injury, rated 40 percent disabling; degenerative changes of the cervical spine, rated 20 percent disabling, degenerative disc disease of the lumbar spine, rated 20 percent disabling, left knee chondromalacia patella, rated 10 percent disabling, status post intra-articular laceration of the right knee with right quadriceps atrophy, rated 10 percent disabling, and right knee surgical scar, rated noncompensably disabling.  His combined total disability rating is 90 percent.

2.  In May 2000 and again in January 2007, the Veteran filed a claim for vocational rehabilitation training (VA Form 28-1900).

3.  In August 2001 and again in December 2008, the RO granted entitlement to vocational rehabilitation benefits in accordance with Chapter 31.

4.  The feasibility of the achievement of a vocational goal thereafter came into question, but the Veteran declined to participate in an Individualized Extended Evaluation Plan to evaluate the feasibility of pursuing such vocational goals.  


CONCLUSION OF LAW

The interruption of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, was proper.  38 U.S.C.A. §§ 3100, 3101, 3102, 3111, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 21.53, 21.57, 21.197, 21.420 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  As for Vocational Rehabilitation benefits under Chapter 31, regulations regarding a duty to notify and assist exist at 38 C.F.R. §§ 21.32, 21.33.

In the case at hand, the benefit sought was previously granted in August 2001, with additional benefits granted in December 2008.  As noted below, this case is one of continued eligibility based on feasibility of the Veteran's rehabilitation and employment goals.  It is not a case where entitlement was denied because the claimant did not meet initial eligibility requirements.  Therefore, the notice to the Veteran as required by 38 C.F.R. § 21.420, which notice is necessary when there is any reduction or termination of benefits other than as part of a scheduled interruption, must be made.  Such notification was provided in April 2011.  An explanation was provided as to the reason for the termination, and the Veteran was informed as to the actions required on his part to resume Chapter 31 eligibility and entitlement.  Consequently, the notifications and assistance required by regulation were met.

II.  Analysis

Generally, a veteran is entitled to rehabilitation services under 38 U.S.C.A. Chapter 31 when he either (1) has a service-connected disability rated as 20 percent or more disabling and is determined to be in need of rehabilitation to overcome an employment handicap; or (2) has a service-connected disability rated as 10 percent disabling and is determined to be in need of rehabilitation to overcome a serious employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  Alternatively, a person is entitled to a rehabilitation program under Chapter 31 if such a person is a veteran who has a service-connected disability rated at 10 percent or more that was incurred or aggravated in service on or after September 16, 1940, and is determined by the Secretary to be in need of rehabilitation because of a serious employment handicap.  38 U.S.C.A. § 3102(2) (A),(B); 38 C.F.R. § 21.52.

An individual written plan must be developed by VA and the veteran describing the goals of the program and the means through which the goals will be achieved.  38 C.F.R. §§ 21.1, 21.40, 21.80, 21.84 (2013).  (The Board notes that 38 C.F.R. § 21.40 was amended, effective February 19, 2010; however, substantive changes to the regulation are not material to the adjudication of this appeal.  See 75 Fed. Reg. 3,163 (2010)).

In each case in which a veteran has either an employment handicap or serious employment handicap, VA must determine the reasonable feasibility of achieving a vocational goal.  38 C.F.R. § 21.53(a).  The term "vocational goal" is defined by statute as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  

VA shall determine the reasonable feasibility of achieving a vocational goal in each case in which a veteran is eligible to receive Chapter 31 benefits.  38 U.S.C.A. §§ 3101, 3106; 38 C.F.R. § 21.53.  In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's service-connected and non-service-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are as follows:  (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  Achievement of a vocational goal is not reasonably feasible if the effects of the veteran's disabilities (service and non-service-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  38 C.F.R. § 21.35(h)(3).  

A veteran, counseling psychologist, or vocational rehabilitation specialist may request a change in the individualized written rehabilitation plan at any time, and a change in the statement of long-term goals may be made when achievement of the current goal is no longer reasonably feasible; the veteran's circumstances have changed; and/or new information shows that rehabilitation is more likely if a different long-range goal is established; and the veteran fully participates and concurs.  38 C.F.R. § 21.94 (2013).

VA staff shall take required action when the veteran's conduct and cooperation are not satisfactory, and part of the veteran's responsibility towards the successful development and implementation of a program of rehabilitation services is to conform to the rules and regulations of the training or rehabilitation facility at which services are being provided.  38 C.F.R. § 21.362(a)(3), (c)(5) (2013).

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are found not reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist. In any case in which such services and assistance have been discontinued, VA may re-institute such services and assistance only if the counseling psychologist determines that (1) the unsatisfactory conduct or cooperation of such veteran will not be likely to recur; and (2) the rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes, and interests. 38 C.F.R. § 21.364(a) (2013).

In this case, the Veteran filed an initial application for vocational rehabilitation in May 2000 and was found eligible and feasible for Chapter 31 benefits in an August 2001 report by his VA counseling psychologist.  An Individual Written Rehabilitation Plan was initiated in August 2001 for schooling and, following his successful completion of an Associate's degree program, for entry-level employment in November 2002.  In April 2005, noting that the Veteran had obtained a full-time job and kept it for 60 days, his Vocational Rehabilitation Counselor (VRC) deemed him fully rehabilitated and closed the Veteran's file in April 2005.  The Veteran again applied for vocational rehabilitation in January 2007 and November 2008 seeking additional educational benefits to obtain a Bachelor's degree.  This request was approved in December 2008, at which time the Veteran was found to have a serious employment handicap and authorized to pursue courses leading to a Bachelor's of Science (BS) degree in information systems.  

In January 2009, the Veteran relocated from Salt Lake City, Utah, to Phoenix, Arizona; however, due to his ongoing coursework and his relationship with the VRC at Salt Lake City, the Veteran chose to keep jurisdiction of his vocational rehabilitation claim at the Salt Lake City RO.  That VRC extended the Veteran's eligibility for Chapter 31 benefits in August 2009 due to findings that he had a serious employment handicap and that credits obtained when obtaining his previous Associate's degree did not transfer to his current BS degree program.  A case note from the VRC in October 2009 indicated that the Veteran reported doing well in his courses and stated that he anticipated graduating in early 2010.  A subsequent case note in March 2010 indicates that the Veteran had graduated with a BS degree and was employed full-time.  He was noted to be "Job Ready," and an Individualized Employment Assistance Plan (IEAP) was prepared in March 2010 to assist the Veteran in maintaining his employment.  The VRC drafted another case note in April 2010 in which he noted that the Veteran was still employed full-time but that the job was causing problems with his service-connected knee disorders.  

In May 2010, the Veteran's Salt Lake City VRC issued a memorandum deeming the Veteran "Job Ready" and authorizing payment of an Employment Adjustment Allowance.  A case note, however, from the VRC dated on the same day as the memorandum indicates that the Veteran reported that he was on administrative leave and believed he would be terminated due to his "medical issues."  The VRC noted that jurisdiction over the Veteran's case would be transferred to the Phoenix RO to provide the Veteran better service as he began the search for a new job.  The Veteran's case was transferred to the Phoenix RO later in May 2010.  A June 2010 case note from the Employment Coordinator at the Phoenix RO indicated that, at his initial consultation with the Phoenix office, the Veteran reported that he had held two jobs since April 2009 but lost them due to "numerous hospital appointments."  The Employment Coordinator issued a new IEAP with the goal of helping the Veteran find and maintain "entry-level employment in the field of information technology/network systems management or any other computer related occupation."  Following the issuance of the new IEAP, the Veteran corresponded with the Employment Coordinator on multiple occasions in June 2010, which culminated in a phone call on June 28 in which the Veteran reported that he did not believe himself capable of maintaining employment "due to his debilitating physical condition."  In a case note drafted that day, the Employment Coordinator found the Veteran not to be "Job Ready" and transferred the case for "plan re-development."

Following the finding that the Veteran was not "Job Ready," he underwent a medical evaluation in July 2010, at which time he was found to be able to work a full-time job, provided that he was provided accommodations for his service-connected knee and psychiatric disorders.  In particular, the physician noted that the Veteran's psychiatric disorder caused difficulty with stressful environments and concentration and that he was able to perform only light duty due to his physical disorders.  Pursuant to this evaluation, the Veteran's VRC issued a comprehensive case note in November 2010, in which she noted that she had encouraged the Veteran to continue to seek employment but that he told her he continued to be unable to work due to his extreme anxiety, anger issues, and need for knee surgery.  The VRC noted that the Veteran reported having begun a new job with the State of Arizona in October 2010 but that he "didn't think he would be able to continue . . . due to stress."  The VRC offered the Veteran an IEAP to assist with maintaining his job, but he declined, reporting that he "didn't want to stay in [the job] as he felt he could do better for himself."  Within a week, the Veteran called the VRC to report that he had been dismissed from the job; at that point, the VRC concluded that the Veteran was "not feasible for employment . . . due to physical and mental conditions."  The VRC then drafted an Individualized Extended Evaluation Plan (IEEP) with the stated goal of determining the Veteran's feasibility for employment, given the multiple physical and psychiatric challenges identified by the July 2010 physician and the Veteran himself.

In December 2010, the Veteran was assigned a new VRC at the Phoenix RO, who sent him a letter stating that his previous VRC had proposed a plan of extended evaluation services to determine his feasibility to seek and maintain employment.  The new VRC sent a copy of the IEEP with the letter.  Via a series of email correspondences dated in January and February 2011, the Veteran reported that he had returned to his previous job with the State of Arizona but was very unhappy with the position and wanted the VRC to place him in an IT position at which he could use his degree.  The VRC responded in emails dated on January 21, 2011, and February 7, 2011, that, given his refusal to enter into an IEAP in October 2010, the Veteran's options were to continue his job with the State of Arizona and work toward a transfer to a job more in line with his training or to enter into the IEEP proposed by the prior VRC in December 2010, which would not place him in a new job but would merely be a "work experience" designed to evaluate his ability to keep working.  In that connection, the VRC noted in particular in the January 21 email that the IEEP option "may create opportunities for job placement down the road, but there is no guarantee, as those are based on jobs as they become available."  Similarly, in the February 7 email, the VRC clearly stated that the IEEP option was a "program of rehabilitation services, and not to be mistakenly construed as a means for you to access a job in the IT field."  The VRC strongly recommended that the Veteran keep his job with the State of Arizona rather than give up that full-time work for a short-term "work experience" with no guarantee of later employment; however, the Veteran requested in January 30, 2011, and February 3, 2011, emails to the VRC that he be allowed to enter into the IEEP because he wanted to work at an IT job and put his training to use.  Additionally, he reported in a February 13 email that he had quit the job with the State of Arizona.  He also requested that VA provide him with additional training, including a Master's degree and multiple certifications.  

On March 14, 2011, the Veteran met with the VRC and signed the IEEP.  Clearly indicated on the first page of the document is the program's goal, which is identified as "to determine [the Veteran's] feasibility for employment."  The VRC emailed the Veteran two days later to ensure he understood that the plan "does not include training," either for an advanced degree or for certifications.  The Veteran responded the same day that he had misunderstood the IEEP and wanted to be placed into a job in line with his training and education.  He also stated at that time that he had returned to his job with the State of Arizona but reiterated that he was unhappy with the work and wanted either a job in IT or assistance with further education.  Following this correspondence, the VRC drafted a Counseling Record-Narrative Report in which he noted that the Veteran had reported numerous challenges with managing both his health and his work environment, which resulted in the initial issuance of the IEEP in December 2010 to determine the Veteran's feasibility for employment.  The VRC noted that the Veteran had a history of being terminated and re-instated at his job with the State of Arizona, suggesting difficulty with job retention, and ultimately concluded that his "feasibility for training and employment is in question."  As the Veteran had indicated that he did not wish to pursue the IEEP and further evaluate his feasibility, the VRC concluded that there was no further service he could provide and indicated that "interruption and discontinuation of services" for the Veteran was the only remaining option.  

Subsequently, in a letter dated March 24, 2011, the Veteran was informed of a proposal to interrupt his vocational rehabilitation benefits as of that date due to the fact that he "declined participation in the program of Extended Evaluation services that [he] signed."  In the letter, the VRC further noted that no further training could be approved until the Veteran's feasibility for completing vocational rehabilitation and maintaining employment could be evaluated.  The VRC sent a letter on April 25, 2011, indicating that the Veteran's vocational rehabilitation benefits had been interrupted as of that date.  In a third letter, dated in May 2011, the VRC informed the Veteran that his vocational rehabilitation benefits had been discontinued as of May 31, 2011.  In a Discontinuation Summary dated May 25, 2011, the VRC noted that the Veteran had a 90 percent combined disability rating and reiterated that his significant service-connected disabilities, along with his "history of vocational adjustment challenges" and difficulty with job retention, warranted a re-evaluation of his feasibility for training and employment.  Thus, the VRC noted, the IEEP had been proposed and initially accepted by the Veteran prior to his rejection of the plan in March 2011.  The VRC pointed out that the Veteran had reported "conflicting information on his employment status" with the State of Arizona, including multiple instances in which he reported being terminated or resigning and then returning to employment in the same position, and concluded that no further vocational rehabilitation services could be provided to the Veteran without an extended evaluation of his feasibility to return to work.

A September 2011 statement of the case (SOC) contains the same information that was contained in the March 2011 and April 2011 letters.  In addition, it was noted that the Veteran had been offered opportunities to obtain "vocational adjustment counseling and support" but declined.  In the SOC, the RO noted that the "changing status of [the Veteran's] employment" called into question the feasibility of his ongoing employment and pointed out that the March 2011 IEEP had been designed to evaluate such feasibility before further rehabilitation assistance could be provided.  Because the Veteran declined such evaluation, no further training or other rehabilitation assistance could be provided.

The Veteran testified at his September 2011 Board hearing that what he wanted from his VRC was job placement in an IT position that utilized his education and training.  He contended that the IEEP was unnecessary given that a stated goal of the IEEP was to ensure that he could maintain employment for a six-month period and that he had maintained his work with the State of Arizona for more than a year.  The Veteran also reported that his previous employment in 2009 and early 2010 had been "phased out" due to the completion of the project he had been working on.   

Based on the facts in this case, the Board finds that the RO followed the required process, and that VA's interruption of the Veteran's benefits was appropriate.  Here, the record establishes that the Veteran has serious limitations in working with others due both to problems with his service-connected physical and psychiatric disorders, and to difficulty with retaining employment long-term.  Further, despite his initial acceptance of the IEEP in March 2011, the Veteran then terminated his participation in the IEEP and refused to continue with the plan.  The Board notes that the VRC conducted a thorough evaluation of the Veteran's ability to both maintain employment and engage in rehabilitation and concluded that further evaluation of the Veteran's feasibility was warranted.  See Counseling Record-Narrative Report.  These findings were reiterated in the May 2011 Discontinuation Summary, in which the VRC reiterated his finding that the Veteran had refused to cooperate with the IEEP, which he deemed necessary to evaluating the Veteran's feasibility before entering into any additional training or job placement assistance.  

Further, and despite the Veteran's contentions to the contrary at the September 2011 hearing, the Board notes that the Veteran had not, at the time of the April 2011 interruption of vocational rehabilitation benefits, demonstrated that he was able to maintain employment for six months.  To the contrary, the record reflects that he left and re-engaged in employment with the State of Arizona on multiple occasions during the period in question, and provided contradictory reasons when reporting these events.  In addition, although he reported at the September 2011 hearing that his previous job held in 2009 and 2010 had been "phased out," contemporaneous reports that he made to his VRC reflect that he was dismissed from that job due to what he reported as severe medical difficulties due to his service-connected knee disorders.  It, however, was only after the Veteran refused to enter into an IEEP to evaluate his feasibility to continue with vocational rehabilitation benefits that the rehabilitation counselor placed the Veteran in interrupted status.

In the Board's view, since the Veteran filed his original claim for Chapter 31 benefits in May 2000, VA has fulfilled its obligation to assist the Veteran in pursuing a vocational goal.  In addition, as noted by numerous changes in his rehabilitation plan, the Veteran's VRCs have indicated a willingness to work with him.  Numerous documents establish that various VRCs, to include the Phoenix VRC who placed the Veteran in an interrupted status in April 2011, have given the Veteran the benefit of the doubt and have attempted to explain why the December 2010 IEEP was proposed and what the plan entailed.  Despite, however, the multiple attempts to assist him by properly evaluating his feasibility for continued vocational rehabilitation benefits, the Veteran has declined the services deemed necessary by the VRC.  Based upon the findings of the Veteran's VRCs, including in particular the conclusions of the VRC who placed the Veteran in interrupted status after months of attempting to work with him to evaluate his feasibility for continued vocational rehabilitation benefits, the Board finds that it was proper to interrupt services and assistance to the Veteran.  See 38 C.F.R. § 21.364(a); McRae v. Brown, 9 Vet. App. 229, 233- 34 (1996).

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  The interruption of benefits was proper.


ORDER

The interruption of vocational rehabilitation benefits, effective April 25, 2011, under the provisions of Chapter 31, Title 38, United States Code, was proper, and the appeal is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


